Citation Nr: 1117361	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served with the Oklahoma Army National Guard from June 1966 to June 1972, during which he had various periods of Active Duty for Training (ACDUTRA) and Inactive Duty Training (INACDUTRA).  He also had a specific, longer period of ACDUTRA from August 1966 to December 1966. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus were originally denied in July 2006 on the bases that there was no evidence that the Veteran was currently suffering from hearing loss and tinnitus and that there was no evidence that the Veteran's claimed hearing loss and tinnitus were related to his active or National Guard service.  Though the Veteran initiated an appeal of this decision, he withdrew his Substantive Appeal in February 2008.  

2.  The additional evidence presented since the prior final decision in July 2006 raises a reasonable possibility of substantiating the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran currently suffers from bilateral sensorineural hearing loss, and the most probative medical evidence of record indicates that this disability is causally related to his ACDUTRA service.  

4.  The Veteran currently suffers from bilateral tinnitus, and the most probative medical evidence of record indicates that this disability is causally related to his ACDUTRA service.  


CONCLUSIONS OF LAW

1.  The prior RO decision of July 2006 denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

4.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claims for service connection for bilateral hearing loss and tinnitus.  He asserts that on the basis of new evidence he has now submitted, he meets the legal and factual criteria for service connection for these claims.  

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for his bilateral hearing loss and tinnitus in May 2006.  The RO denied these issues in a July 2006 rating decision on the bases that there was no evidence that the Veteran was currently suffering from bilateral hearing loss or tinnitus, and that there was no evidence that the Veteran's claimed conditions were related to his ACDUTRA or his National Guard service.  The Veteran filed a timely Notice of Disagreement in June 2007, and the RO issued a Statement of the Case in December 2007.  The Veteran thereafter filed a timely Substantive Appeal.  In a February 2008 letter, however, the Veteran's representative informed the RO that the Veteran no longer wished to pursue his appeal.  The RO thus considered his appeal withdrawn, and its July 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204(c), 20.1103.

The Veteran then submitted a new Substantive Appeal in May 2008.  As this submission was both untimely and followed his previous withdrawal, the RO treated the Veteran's statement as a claim to reopen his previously denied claims.  The RO issued a rating decision in September 2008 that declined to reopen the Veteran's claim, finding that the evidence that he submitted was not material.  The Veteran submitted more evidence, and the RO issued a second rating decision in December 2008.  The RO reopened each of the Veteran's previously denied claims, but found again that the criteria for service connection as to each had not been met.  The Veteran thereafter filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in May 2009.  The Veteran filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial, the Veteran has submitted evaluations from two private physicians regarding his hearing loss and tinnitus.  Each of these evaluations stated that the Veteran currently suffers from bilateral hearing loss and tinnitus, and they further conclude that there is a causal relationship between the Veteran's current hearing conditions and his service. 

The evidence that the Veteran submitted is new, as it was not considered by the RO in conjunction with its initial rating decision.  This evidence is also material, as it relates to unestablished facts necessary to substantiate his claim.  As noted above, the Veteran's claim was originally denied because there was no evidence that he was suffering from hearing loss or tinnitus, and because there was no evidence that his claimed conditions were causally related to his service.  The evaluations that the Veteran submitted speak to both of these bases for the previous final denial, and they raise a reasonable possibility of substantiating his claims.  Accordingly, both of the Veteran's new and material evidence claims should be reopened. 

In summary, the Board finds that the Veteran has submitted new and material evidence regarding at least one criterion of the service connection framework for each of his claims.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (Regulations regarding new and material evidence claims "[do] not require new and material evidence as to each previously unproven element of a claim.").  Accordingly, the Board concludes that the criteria for reopening his claims for service connection have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; bilateral hearing loss is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence (or lay evidence in certain circumstances) of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran contends both that he suffers from bilateral hearing loss and tinnitus that are causally related to his longer period of ACDUTRA service from August 1966 to December 1966, and to subsequent, occasional periods of ACDUTRA service (annual two week trainings) with the Oklahoma Army National Guard.  For the reasons that follow, the Board finds that service connection for each condition is warranted. 

First, the Board notes that the Veteran currently suffers from both bilateral hearing loss and tinnitus, a fact confirmed by both VA and private medical records.  A November 2007 VA examination, for instance, diagnosed the Veteran as suffering from mild to severe sensorineural hearing loss bilaterally, as well severe, constant tinnitus bilaterally.  Similarly, a June 2007 evaluation from J.W., Au.D., diagnosed the Veteran as suffering from bilateral sensorineural hearing loss and bilateral tinnitus.  

The Board also notes that it is likely that the Veteran had noise exposure during both his longer period of ACDUTRA service in 1966 and during his subsequent National Guard service that included annual two week periods of ACDUTRA.  The Veteran's DD-214 reflects a Military Occupational Specialty of Wheel Vehicle Mechanic.  Records of the Veteran's National Guard service also show that he performed duties as a helicopter repairman, a fact that the Veteran corroborates.  The Veteran also spoke of exposure to noise from artillery fire.  In a May 2006 letter, the Veteran stated that he was assigned to a Howitzer battalion for two years, and that his hearing loss began during this service.  

The Veteran is competent to relate his history of noise exposure during his service.  Further, as the Veteran's descriptions of his service and his exposure are corroborated by his service personnel records, the Board finds his accounts to be credible.  Accordingly, the Board concedes that the Veteran was exposed to acoustic trauma during his active service.  

The only remaining question is thus whether there is medical evidence of a nexus between the Veteran's current hearing disabilities and his service.  The Veteran underwent a VA examination in February 2009.  In that examination, the examiner concluded that the Veteran's hearing loss was less likely than not related to his military service.  The examiner noted that the Veteran's hearing was within normal limits at the time of his separation from his initial period of ACDUTRA.  He also noted that the Veteran had 13 years of post-service occupational noise exposure.  The examiner further wrote that the Veteran's tinnitus is secondary to his history of hearing loss, and that since it was less likely than not that his hearing loss is related to his military service, it was also less likely than not that his tinnitus is related to his military service.  

On the other hand, numerous other evaluations find that there is a causal relationship between the Veteran's current disabilities and his service.  The examiner from the Veteran's first VA examination in November 2007 concluded that the Veteran's hearing loss and tinnitus were at least as likely as not due to his exposure to excessive noise and artillery fire.  In his June 2007 evaluation, Dr. J.W. wrote that it is "more likely than not that his hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  A September 2008 VA examination similarly found that the Veteran's hearing loss and tinnitus were at least as likely as not due to his military service.  An October 2008 evaluation by L.I., Au.D. also concluded that it "is just as likely as not that at least some of [his] hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In addition to reconciling the divergent medical opinions, the Board notes that adjudicating the Veteran's claims is made more difficult by the fact that he served not in the active duty military, but instead with the Oklahoma Army National Guard.  As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101, 106; 38 C.F.R. § 3.6.  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).  

That being said, the Board finds that the medical opinions of the examiners finding a causal connection between the Veteran's current disabilities and his military service to be more probative than the February 2009 opinion that did not find such a link.  Each of the positive opinions discussed the rationale for their decisions.  While they did not differentiate between the different periods of the Veteran's service, the Board finds enough evidence of the Veteran's noise exposure in his period of ACDUTRA to support a finding of service connection.  Again, the Veteran's DD-214 reflects that he was a Wheel Vehicle Mechanic.  The Veteran has also spoke of his exposure to artillery fire during his period of ACDUTRA.  These positive opinions, while not discussing the different periods of the Veteran's service, did mention his exposure to noise as a mechanic and to artillery fire; both of which occurred during his period of ACDUTRA.  

As noted by the VA examiner from the Veteran's February 2009 VA examination, the Veteran's hearing was within normal limits at the conclusion of his period of ACDUTRA.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In fact, VA laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, though the Veteran's hearing was within normal limits at the conclusion of his periods of ACDUTRA, such a finding alone does not preclude granting service connection.  

The examiner from the February 2009 VA examination also noted that the Veteran had post-service noise exposure.  The Veteran has consistently maintained, however, that he used hearing protection in his post-service occupations, a fact not discussed by this examiner.  

Finally, the Board also notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Doing so here merely reinforces the Board's finding that there is a medical nexus between the Veteran's current bilateral hearing loss and tinnitus and his periods of ACDUTRA.  

In summary, the Board finds that the Veteran currently suffers from bilateral sensorineural hearing loss and tinnitus.  Resolving reasonable doubt in favor of the Veteran, the Board further finds that the most probative medical evidence of record indicates that there is a causal link between the Veteran's current disabilities and his periods of ACDUTRA.  Accordingly, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the Board has determined that service connection for each of the Veteran's claimed conditions is warranted.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

As new and material evidence has been received , the Veteran's claim for service connection for bilateral hearing loss is reopened.

As new and material evidence has been received, the Veteran's claim for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


